Eberhardt, Judge.
1. Remand of this workmen’s compensation award to the board for correction of an obvious error in a duplication of award of benefits for the first ten weeks of disability was proper.
2. There was testimony both from the physicians and from the claimant relative to a restriction of movement in the shoulder resulting from the carrying of his broken arm in a hanging cast for a considerable period of time, which the doctors thought would improve with therapy. It is mentioned in the testimony of the doctors leading up to the giving of an opinion as to the percentage of disability or loss of use of his arm which claimant suffers, but the director made no reference to it in his findings. Consequently, it is not possible to determine whether this was a part of the disability for which the award was made, and we find no error in the portion of the remand order directing that this finding be made.

Judgment affirmed.


Bell, P. J., and Been, J., concur.